TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 19, 2014



                                       NO. 03-12-00576-CV


                         Dr. Andrew J. Wakefield, MB, BS, Appellant

                                                  v.

                     The British Medical Journal Publishing Group, Ltd.;
                        Brian Deer; and Dr. Fiona Godlee, Appellees




           APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                   AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on August 3, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.